             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 1 of 33



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 David Johnson,                                             Civil Action No.

                                Plaintiff,
                                                            COMPLAINT (Verified)
                  -against-

 Amahuman, and John/Jane Does 1-10,                         JURY TRIAL DEMANDED

                                Defendants.



        Plaintiff David J. Johnson (“Plaintiff” or “Dave Johnson”) for his complaint against

defendants Amahuman, and John/Jane Does 1-10 (collectively “Defendants”); by its counsel

Andrew J. Mollica, Esq. states and alleges as follows:

                                        INTRODUCTION

        1.      Dave Johnson, a world famous sportscaster and longtime ABC, CBS, ESPN, and

 NBC voice of, among other famous events, countless internationally televised thoroughbred-

 horse races, including the Kentucky Derby, created, coined, immortalized, and, accordingly,

 trademarked (registered on the Principal Register of the United States Patent and Trademark

 Office) one of the most renowned, recognizable, and famous phrases in sports and entertainment:

 “AND DOWN THE STRETCH THEY COME.”
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 2 of 33



       2.      Dave Johnson’s trademarked signature phrase, “AND DOWN THE STRETCH

THEY COME,” is inextricably linked to Dave Johnson and is, and has been for over forty (40)

years, inextricably linked to his celebrity persona, likeness, identity, and voice.

       3.      Since the mid-1960s, Dave Johnson, as part of his call of thousands of televised

and radio broadcasted thoroughbred-horse races for commercial use in interstate commerce, has

exclaimed, and continues to exclaim, his trademarked signature phrase, “AND DOWN THE

STRETCH THEY COME,” as the horses approach the last stage (“stretch drive”) of the race.

       4.      For decades, Dave Johnson has exploited his celebrity persona, likeness, identity,

voice, and trademarked signature phrase, “AND DOWN THE STRETCH THEY COME,” which

are all inextricably linked to each other, by announcing sporting events and performing in shows

and other forms of entertainment in which he uses his signature phrase.

       5.      Dave Johnson also exploits, as he has done for decades, his inextricably linked

celebrity persona, likeness, identity, voice, and trademarked signature phrase by, among other

things, selling apparel and other merchandise bearing his trademarked signature phrase and using

the phrase on his radio show, “Down the Stretch,” which has aired on Sirius/XM Radio

continuously for the past fourteen (14) years.

       6.      Television networks, radio stations, racetracks, and countless other entities and

individuals, compensate Dave Johnson for using his celebrity persona, likeness, identity, and

voice to announce thoroughbred-horse races for audiences throughout the United States and

other nations and distinctively and famously exclaim his trademarked signature phrase, “AND

DOWN THE STRETCH THEY COME.”

       7.      In addition, millions of fans throughout the United States and other nations attend

thoroughbred-horse races and view thoroughbred-horse races on television or listen to the races



                                                  2
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 3 of 33



on radio to hear Dave Johnson announce the races and exclaim his distinctive and famous

signature phrase, “AND DOWN THE STRETCH THEY COME.” Many of these fans watch the

races only after hearing Dave Johnson exclaim, “AND DOWN THE STRETCH THEY COME,”

which puts the fans in a frenzy and prompts them to pay attention because the race is coming to

its dramatic conclusion.

        8.      Nonetheless, decades after Dave Johnson and his use of his trademarked signature

phrase became famous throughout the United States and other nations, Defendants capitalized on

Dave Johnson’s celebrity persona, likeness, identity, and his trademarked signature phrase’s

celebrity and popularity (which are essentially one).

        9.      As such, Defendants created, displayed, distributed, marketed, promoted,

designed, advertised, reproduced, offered for sale, and sold a tee-shirt (“The Shirt”) (and

continue to do so), in which Defendants, without a license or permission to do so, prominently

display an image of a jockey riding a thoroughbred horse with the following caption below the

image: “DOWN THE STRETCH THEY COME.” An image of the Shirt as displayed and sold

by Defendants at https://amahuman.com/product/45445/cool-gift-horse-racing-fan-down-the-

stretch-they-come-women-long-sleeve-funny-shirt is annexed hereto as Exhibit A.

        10.     Defendants did not obtain, or even seek, Dave Johnson’s consent to use, display,

distribute, market, promote, advertise, reproduce, license, offer for sale, sell, or create a derivate

work (or any other type of work) based upon his trademarked signature phrase, “AND DOWN

THE STRETCH THEY COME,” or his inextricably linked celebrity persona, likeness, identity,

voice, or artistry.

        11.     Defendants used Dave Johnson’s signature phrase and mark, “AND DOWN THE

STRETCH THEY COME,” in a manner essentially identical to Dave Johnson’s use of the mark



                                                   3
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 4 of 33



in order to create an association with this famous mark and the mark’s celebrity creator and

thereby profit from these associations.

       12.     Defendants willfully infringed and diluted (blurred and tarnished), and will

continue to infringe and dilute (blur and tarnish), Dave Johnson’s trademark rights in and to the

“AND DOWN THE STRETCH THEY COME” mark. Defendants’ acts have created, and will

continue to create, a likelihood of confusion of the public as to the origin of the “AND DOWN

THE STRETCH THEY COME” phrase and mark, and products, services (including announcing

and broadcasting), and forms of entertainment using this mark. Defendants engaged in the

aforementioned conduct for the purpose of trade and making a profit.

       13.     Defendants have also violated, and continue to violate, Dave Johnson’s right to

publicity under New York Law by willfully misappropriating Dave Johnson’s signature phrase,

“AND DOWN THE STRETCH THEY COME,” which is synonymous with Dave Johnson and

his inextricably linked celebrity persona, likeness, identity, and voice. Accordingly, Dave

Johnson files this action seeking, inter alia, injunctive relief, damages, attorney’s fees and costs.

                                          THE PARTIES

       14.     Plaintiff Dave Johnson is an individual residing at 345 East 52nd Street APT. PH

New York, NY 10022.

       15.     Upon information and belief, defendant Amahuman is a business entity formed

under the laws of California, with its principal place of business at 19749 Dearborn Street

Chatsworth, California 91311-6510.

       16.     Plaintiff is unaware of the names and true capacities of defendants John/Jane

Does 1-10, whether individual, corporate or partnership entities, named herein John/Jane Does 1-

10, inclusive, and therefore sues them by their fictitious names.



                                                  4
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 5 of 33



       17.     Plaintiff will seek leave to amend this complaint when John/Jane Does 1-10 true

names and capacities are ascertained. Plaintiff is informed and believes, and based thereon

alleges, that said defendants John/Jane Does 1-10 inclusive, are in some manner responsible for

the wrongs alleged herein, and at all times referenced each was the agent of the other defendants

and was acting within the course and scope of said agency and employment.

       18.     Defendants John/Jane Does 1-10 are sued herein under fictitious names because

their true names and capacities are unknown at this time.

       19.     Upon information and belief, defendants John/Jane Does 1-10, inclusive, knew, or

should have known, of the acts and behavior alleged herein and the damages caused thereby, and

by their inaction ratified, aided, abetted, and encouraged such acts and behavior.

       20.     Defendants John/Jane Does 1-10, inclusive, had a non-delegable duty to prevent

or cure such acts and the behavior described herein, which duty defendants John/Jane Does 1-10,

inclusive, failed and/or refused to perform.

                                JURISDICTION AND VENUE

       21.     This action arises, inter alia, under Section 43 of the Trademark Act of 1946, 15

U.S.C. § 1125, as amended. Subject matter jurisdiction over this complaint arises under Section

39(a) of the Lanham Act, 15 U.S.C. § 112l (a), and Sections 1331 (federal question jurisdiction),

1338(a) (trademark infringement), and 1338(b) (unfair competition) and 1367(a) (supplemental

jurisdiction over state law claim), of the Judicial Code, 28 U.S.C. §§ 1331, 1338(a), 1338(b) and

1367(a). The Court has diversity and supplemental jurisdiction over the N.Y. Civ. Rights L. § 50

claim under Sections 1332 and 1367(a) of the Judicial Code, 28 U.S.C. §§ 1332(a) & 1367(a).

       22.     Upon information and belief, Defendants regularly do and solicit business within




                                                 5
                Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 6 of 33



the State of New York; have engaged in conduct within and outside this state causing injury

within this judicial district and state, including without limitation, creating, displaying,

distributing, marketing, promoting, licensing, advertising, reproducing, offering for sale, selling

of The Shirt in this judicial district (or participated in or assisted or aided and abided the

aforementioned conduct), causing injury within this district and within the State; have derived

substantial revenues from services and products advertised, distributed, reproduced, promoted,

licensed, marketed, offered for sale, and/or sold within this district and State; and have and

should have reasonably expected their acts, including, but not limited to, the creating, displaying,

distributing, reproducing, selling, marketing, promoting, licensing advertising, and offering for

sale of The Shirt in violation of Plaintiff’s rights to have consequences within this district and

within the State, including, but not limited to, the harm suffered by Plaintiff complained of

herein.

          23.    Venue is properly laid in this district under Sections 1391(b) and (c) of the

Judicial Code, 28 U.S.C. § 1391(b) and (c), in that a substantial part of the events giving rise to

the claim including, but not limited to, Defendants creating, displaying, and distributing, selling,

marketing, promotion, advertising, and offering for sale of The Shirt in violation of Plaintiff’s

rights under New York law and occurred in this District and in that Defendants are subject to

personal jurisdiction in the State and are therefore deemed to reside in the State.

                                          BACKGROUND

     Dave Johnson created the “AND DOWN THE STRETCH THEY COME” mark.

          24.    Dave Johnson, longtime ABC, CBS, ESPN, and NBC sportscaster and voice of,

among other famous events since the 1960s, the Kentucky Derby, created, coined, and

immortalized the phrase “AND DOWN THE STRETCH THEY COME.”


                                                   6
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 7 of 33



        25.     For more than forty (40) years, Dave Johnson, as part of his call of thousands of

televised and radio broadcasted harness and thoroughbred-horse races for commercial use in

interstate commerce, has repeatedly used, and continues to use, his signature phrase, “AND

DOWN THE STRETCH THEY COME,” as the horses approach the last stage of the race.

        26.     Dave Johnson first used the phrase “AND DOWN THE STRETCH THEY

COME” in the 1960s, when he announced harness and thoroughbred-horse races in Illinois. He

soon after used the phrase when announcing races in other states.

        27.     Over time, being a professional, perfectionist, and artist Dave Johnson worked on

his inflection, tone, and volume and ultimately perfected his distinctive and famous signature

phrase, “AND DOWN THE STRETCH THEY COME.”

        28.     Dave Johnson’s artistic and distinctive exclamation of this, his signature phrase,

captured, and continues to capture, the attention of millions of fans and puts the fans in a frenzy

as it signals the arrival of the dramatic final stages of the race.

        29.     The unique, exclusive sound and content of “AND DOWN THE STRETCH

THEY COME,” which has always distinguished Dave Johnson’s mark and his announcing of

races, is obtained by combining style, creativity and innovation with the quality and artistry

unique to legendary broadcaster Dave Johnson.

        30.     Consequently, Dave Johnson is a celebrity and recognized as one of the greatest

announcers in the history of thoroughbred racing, receiving numerous awards and accolades

including, as recently as 2016, the “Jim McKay” award for excellence by the National

Thoroughbred Writers and Broadcasters (NTWBA) Association. This award was named after the

legendary Television announcer Jim McKay.




                                                    7
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 8 of 33



       31.     Both individually and as part of broadcast teams, Dave Johnson has received

numerous “Eclipse Awards” (Thoroughbred Racing’s greatest honor) for his work, exemplifying

excellence in the broadcast of the sport.

          Dave Johnson registered “AND DOWN THE STRETCH THEY COME”
          under the Principal Register of the United States Patent and Trademark Office.

       32.     In 2012, Dave Johnson registered his signature phrase, “AND DOWN THE

STRETCH THEY COME,” under the Principal Register of the United States Patent and

Trademark Office (Registration No. 425281). A true and correct copy of the trademark registered

with the United States Patent and Trademark Office is annexed hereto as Exhibit B.

       33.     Dave Johnson is one of many famous sports broadcasters to trademark a signature

phrase. Examples include: College hoops announcer Dick Vitale has a trademark for his

“awesome baby” exclamation; Boxing announcer Michael Buffer has a trademark for his famous

“Let’s get ready to rumble!” line; and Late Chicago Cubs radio man Harry Caray had four

trademarks for his signature “Holy Cow!” exclamation.

     Dave Johnson’s mark, “AND DOWN THE STRETCH THEY COME,” is famous.

       34.     For decades, Dave Johnson has exploited, and continues to exploit, his

inextricably linked signature phrase, celebrity persona, likeness, identity, and voice. Television

networks, radio stations, racetracks, and countless other entities and individuals, have

compensated, and continue to compensate, Dave Johnson to announce thoroughbred-horse races

for millions of viewers and consumers throughout the United States and other nations and

exclaim his distinctive and famous signature phrase, “AND DOWN THE STRETCH THEY

COME.”




                                                 8
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 9 of 33



       35.     In 2014, the New York Times published an article in which the Times said

“[t]here are the calls of Dave Johnson (“Down the stretch they come!”) embedded in the aural

history of our time.” A copy of this article is annexed hereto as Exhibit C.

       36.     Dave Johnson has used the phrase “AND DOWN THE STRETCH THEY

COME” in races that he has announced on, among other national media outlets, ABC, CBS,

ESPN, NBC, the Premiere and Clear Channel Radio Networks as well as Westwood One.

       37.     Millions of dollars have been spent to advertise, produce, and televise Dave

Johnson’s broadcasts of races and use of his signature phrase, and are almost universally

recognized by the general public and have generated hundreds of millions in revenue (and

continues to generate revenue).

       38.     For over forty years, Dave Johnson has regularly announced, both worldwide on

national television and radio, and on site, all three legs of the world famous “Triple Crown” of

thoroughbred-horse racing—The Kentucky Derby, The Preakness, and The Belmont Stakes.

       39.     As the horses approached the final “stretch” of each Triple Crown Race that he

announced, Dave Johnson punctuated his call for millions of viewers and consumers by

distinctively exclaiming his trademarked signature phrase, “AND DOWN THE STRETCH

THEY COME.”

       40.     In addition to announcing the Triple Crown Races, during his career, which has

spanned five decades and continues today, Dave Johnson has announced many other prestigious

stakes races all over the world. Dave Johnson distinctively punctuated his call of each of these

races by exclaiming “AND DOWN THE STRETCH THEY COME.”

       41.     In the context of thoroughbred-horse racing, when broadcasting races such as,

among others, The Kentucky Derby, The Preakness, The Belmont Stakes, Dave Johnson has



                                                 9
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 10 of 33



distinctively used the phrase “AND DOWN THE STRETCH THEY COME” thousands of times

on national television for millions of viewers.

       42.     Dave Johnson’s use of his trademarked signature phrase, “AND DOWN THE

STRETCH THEY COME,” and its influence on horse racing is well recognized today as the

phrase is synonymous with some of the most historic race calls of the 1980’s and 1990’s and is

the signature call of virtually every Triple Crown race Dave Johnson ever announced, which are

now immortalized and shown millions of times over on broadcast television and on line at “You

Tube” and other video and audio archival sites on the worldwide web.

       43.     Dave Johnson created and made the phrase “AND DOWN THE STRETCH

THEY COME” one of the most renowned, recognizable, distinctive and famous phrases in sports

and entertainment.

       44.     For many years, Dave Johnson was a recurring guest on CBS’s the “The Late

Show,” with David Letterman. In fact, Dave Johnson’s signature phrase, “AND DOWN THE

STRETCH THEY COME” and his use of the phrase is so distinctive, famous, and universally

recognized as his mark that he has made numerous voice appearances on the Late Show with

David Letterman for a sound bite of “AND DOWN THE STRETCH THEY COME.” He did so

at least twelve times.

       45.     Dave Johnson’s trademarked signature phrase, “AND DOWN THE STRETCH

THEY COME,” and his use of this phrase is distinctive.

       46.     Dave Johnson’s trademarked signature phrase, “AND DOWN THE STRETCH

THEY COME,” and his use of this phrase is famous.

       47.     Dave Johnson’s trademarked signature phrase, “AND DOWN THE STRETCH

THEY COME,” is distinctive to both the consuming and viewing public and Dave Johnson’s



                                                  10
               Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 11 of 33



trade, career, and reputation. Accordingly, Dave Johnson has a common law trademark right to

“AND DOWN THE STRETCH THEY COME.”

         48.     The phrase “AND DOWN THE STRETCH THEY COME” is inextricably linked

to Dave Johnson and has continued to be a part of his celebrity persona, likeness, identity, and

voice.

                      Dave Johnson has exclusive ownership rights in the
                     “AND DOWN THE STRETCH THEY COME” mark.

         49.     Dave Johnson has not relinquished any ownership rights in his trademarked

signature phrase, “AND DOWN THE STRETCH THEY COME.”

         50.     In addition to announcing thoroughbred-horse races since at least as early as the

1960s, Dave Johnson has prominently displayed and used the “AND DOWN THE STRETCH

THEY COME” mark and his celebrity persona in commerce in connection with the advertising,

sale, marketing, broadcasting, announcing, and exploitation of thoroughbred-horse racing in all

the 50 states of the United States and throughout the world.

         51.     Broadcasts using Dave Johnson’s trademarked signature phrase, “AND DOWN

THE STRETCH THEY COME,” are distributed through interstate commerce and are available

for consumers to view, purchase and rent in traditional outlets as well as online.

         52.     In addition to his use in announcing races, Dave Johnson exploits his celebrity

persona, likeness, identity, voice, and trademarked signature phrase (which are inextricably

linked) to, among other things, sell apparel and other merchandise with the phrase, use the phrase

to raise money for disabled jockeys, and use the phrase for his horse racing show on Sirius XM

Radio.

         53.     Through all of the uses and actions alleged in the preceding paragraphs, Dave

Johnson has successfully continued to exclusively exploit, in a myriad of ways, his celebrity

                                                 11
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 12 of 33



persona, likeness, identity, voice, and trademark rights in his signature phrase, “AND DOWN

THE STRETCH THEY COME” (which are all inextricably linked), so that the phrase has

maintained its high-quality reputation as a distinctive iconic phrase.

       54.     Further, the “AND DOWN THE STRETCH THEY COME” phrase continues to

be sufficiently well known so that consumers associate it with apparel and other merchandise,

and sports and entertainment products, events, broadcasts, and productions by Dave Johnson.

       55.     Through Dave Johnson’s extensive publicity and exposure to millions of

television viewers, radio listeners, and fans, and exploitation and use of his trademarked

signature phrase, “AND DOWN THE STRETCH THEY COME,” that phrase and mark has

acquired distinctiveness.

       56.     As a result of Dave Johnson’s widespread, continuous, and exclusive use of his

trademarked signature phrase, “AND DOWN THE STRETCH THEY COME,” to identify

himself as the source of his sports broadcasting and announcing services and related apparel and

other merchandise, which includes using the mark to broadcast and announce thoroughbred-

horse races; to identify himself as the source of the mark when appearing on television shows,

including “The Late Show,” with David Letterman; to identify himself as the source of the mark

when appearing, hosting, and producing radio shows; and to sell certain apparel and other

merchandise; Dave Johnson owns valid and subsisting federal statutory and common law rights

to the “AND DOWN THE STRETCH THEY COME” mark.

       57.     Dave Johnson has expended substantial time, money, and resources developing,

marketing, promoting his celebrity persona, likeness, identity, voice, which are inextricably

linked to his signature phrase, “AND DOWN THE STRETCH THEY COME,” and the interstate

goods and services by which he uses this mark, which have included the use of his phrase in



                                                 12
                Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 13 of 33



major motion pictures including, but not limited to, Phar Lap, The Longshot, and major national

television series which include, but are not limited to, Fantasy Island and Highway to Heaven.

          58.     Unlike Defendants, members of the sports and entertainment industry respect

Dave Johnson’s trademark and his ownership of this phrase and consequently do not use the

phrase.

          59.     For example, on June 5, 2015, the New York Times reported as follows:

“Whether he is calling an ordinary horse race or a Triple Crown event, Larry Collmus is never

tempted to say, near the end, “And down the stretch they come!” Collmus, who will announce

Saturday’s Belmont Stakes on NBC, said: ‘When I hear it from another announcer, I say: ‘That’s

awful. You can’t say that. It’s Dave Johnson’s line.’” A copy of this article is annexed hereto as

Exhibit D (emphasis added).

          60.     The recognition, renown, and fame of Dave Johnson’s trademarked signature

phrase, “AND DOWN THE STRETCH THEY COME,” has resulted in the phrase having come

to be associated in the minds of a substantial number of people with a certain type of production

or sporting or entertainment event announced by Dave Johnson, or apparel and other

merchandise sold or produced by Dave Johnson, and as such, the “AND DOWN THE

STRETCH THEY COME” mark has acquired distinctiveness. Moreover, it is a commercial

success. In all respects, it is, as it has been for decades, one of the most famous phrases in

perhaps all of sports and entertainment.

          61.     Accordingly, dating back to prior to the acts of Defendants alleged herein,

Plaintiff Dave Johnson has been, and continues to be, the rightful owner of all intellectual

property rights in and to “AND DOWN THE STRETCH THEY COME” in the United States,




                                                  13
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 14 of 33



and has considered, and continues to consider, “AND DOWN THE STRETCH THEY COME” a

fundamental phrase in his acclaimed career and the sports and entertainment industry.

       62.     As a result of its distinctiveness and widespread use and promotion throughout the

United States, Dave Johnson’s trademarked signature phrase, “AND DOWN THE STRETCH

THEY COME,” is a famous trademark within the meaning of Section 43(c) of the Lanham Act,

15 U.S.C. 1125(c), and became famous prior to the acts of Defendants alleged herein.

       63.     Dave Johnson has not authorized any of Defendants to use the “AND DOWN

THE STRETCH THEY COME” mark. Nor has he engaged in any licensing negotiations or

transactions with Defendants.

       64.     Dave Johnson has not authorized any of Defendants to use his celebrity persona,

likeness, identity, or voice. Nor has he engaged in any licensing negotiations or transactions with

Defendants.

  Defendants willfully and knowingly infringed and diluted Dave Johnson’s rights in the
       “AND DOWN THE STRETCH THEY COME” mark and misappropriated
             Dave Johnson’s celebrity persona, likeness, identity, and voice.

       65.     Upon information and belief, beginning in or before early 2018, Defendants

created, displayed, distributed, sold, marketed, reproduced, promoted, licensed, advertised,

offered for sale, and sold The Shirt (and continue to do so despite being on notice of their

continued infringement and dilution therefore, and misappropriation of Dave Johnson’s celebrity

persona).

       66.     Without a license or permission to do so, the Shirt, in a clear attempt to

misappropriate Dave Johnson’s signature phrase, prominently displays an image of a jockey

riding a thoroughbred horse with the following caption below the image: “DOWN THE

STRETCH THEY COME.” This infringes and dilutes (blurs and tarnishes) the “AND DOWN



                                                14
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 15 of 33



THE STRETCH THEY COME” trademark owned by Dave Johnson. An image of the Shirt as

displayed and offered for sale by Defendants is annexed hereto as Exhibit A.

       67.      Without a license or permission to do so, the Shirt, in a clear attempt to

misappropriate and imitate Dave Johnson’s celebrity persona, prominently displays an image of

a jockey riding a thoroughbred horse with the following caption below the image: “DOWN THE

STRETCH THEY COME.” This clearly imitates Dave Johnson and creates an association with

the phrase’s celebrity creator, Dave Johnson. Consequently, Defendants misappropriated Dave

Johnson’s celebrity persona, likeness, identity, and voice. An image of the Shirt as displayed and

offered for sale by Defendants is annexed hereto as Exhibit A.

       68.      Further evincing Defendants’ willful infringement and dilution of Dave Johnson’s

distinctive and famous mark, “AND DOWN THE STRETCH THEY COME,” Defendants

advertise and promote The Shirt under the following category: “Cool Gift Horse Racing Fan -

Down The Stretch They Come.” An image of the advertisement is annexed hereto as Exhibit A.

       69.      Moreover, further connecting The Shirt to Dave Johnson’s signature phrase’s

place in thoroughbred-horse racing and entertainment, Defendants use the following language to

promote and advertise The Shirt:

       o This cool horse racing tee shirt is perfect for any horse racing fan.

       o Wear this horse racing shirt next time you are at the horse track.

       o This horse racing fan t shirt would make a great gift for men or women who love

             horse racing.

An image of this promotional language is annexed hereto as Exhibit E.

       70.      The Shirt, which Defendants currently sell for $19.90, is a tacky, low quality

over-priced tee shirt that infringes, damages, blurs, tarnishes, and dilutes the mark and the rights



                                                 15
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 16 of 33



and reputation of the mark’s creator and owner, Dave Johnson—an esteemed and accomplished

gentleman who is a universally respected legend in sports broadcasting and entertainment.

       71.     The sight, sound, and meaning of the “AND DOWN THE STRETCH THEY

COME” mark as used by Defendants is materially identical to the sight, sound, and meaning of

the mark as used by its owner, Dave Johnson. Moreover, Defendants’ use of the mark and Dave

Johnson’s use of the mark appears in the same context (racing) of the same marketplace (sports

and entertainment, and apparel). Defendants used Dave Johnson’s trademarked signature phrase,

“AND DOWN THE STRETCH THEY COME,” in this manner to create an association with this

famous mark and the mark’s celebrity creator and thereby profit from these associations.

       72.     In light of Defendants’ exact and complete use of the “AND DOWN THE

STRETCH THEY COME” mark, the materially identical sight, sound, and meaning of

Defendants’ and Dave Johnson’s respective uses of the mark, and Defendants’ and Dave

Johnson’s respective uses of the mark in the same context (racing) in the same marketplace

(sports and entertainment, and apparel), Defendants’ use of the mark is so closely related to Dave

Johnson’s use of the mark that consumers are likely to mistakenly assume a common source.

       73.     Moreover, Defendants’ exact and complete use of the phrase “AND DOWN THE

STRETCH THEY COME,” the materially identical sight, sound, and meaning of Defendants’

and Dave Johnson’s respective uses of the phrase, and Defendants’ and Dave Johnson’s

respective uses of the phrase in the same context (racing) in the same marketplaces (sports and

entertainment, and apparel), evince that Defendants’ use of the phrase is a clear willful and

knowing misappropriation of Dave Johnson’s celebrity persona, likeness, identity, and voice.

       74.     Upon information and belief, Defendants manufactured, distributed, provided,

marketed, reproduced, advertised, licensed, promoted, offered for sale, and sold The Shirt under



                                                16
                Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 17 of 33



the infringing mark on the internet and other channels of interstate commerce and modes of

interstate commerce and transportation.

        75.       Upon information and belief, Defendants regularly do and solicit business within

this judicial district and throughout New York.

        76.       Upon information and belief, Defendants created, displayed, distributed,

marketed, reproduced, promoted, licensed, advertised, offered for sale, and sold The Shirt (or

participated in or assisted or aided and abided the aforementioned conduct).

        77.       Upon information and belief, in or about 2018, Defendants first sold The Shirt on

the internet.

        78.       Upon information and belief, The Shirt was available for purchase in this judicial

district and in interstate commerce when it was marketed and sold online in or about 2018. The

Shirt has been available for purchase throughout the New York City area on a continuous basis

for months and remains available as of the date of this filing.

        79.       Upon information and belief, Defendants continue to manufacture, distribute,

reproduce, provide, market, license, advertise, promote, offer for sale, and sell the Shirt.

        80.       Defendants’ and Dave Johnson’s respective uses of Dave Johnson’s mark are

materially identical, in that all use “AND DOWN THE STRETCH THEY COME” in the context

of racing and do so in the entertainment and apparel mediums. In this regard, The Shirt infringes

and dilutes Dave Johnson’s “AND DOWN THE STRETCH THEY COME” mark.

        81.       The Shirt also misappropriates Dave Johnson’s celebrity persona, likeness,

identity, and voice.

        82.       Upon information and belief, by creating, manufacturing, distributing,

reproducing, providing, licensing, marketing, advertising, promoting, offering for sale, and



                                                  17
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 18 of 33



selling The Shirt, Defendants have embarked on a program to misappropriate to itself a portion

of the enormous good will, fame, and recognition that exists in Dave Johnson’s celebrity

persona, likeness, identity, voice, and inextricably linked signature phrase, “AND DOWN THE

STRETCH THEY COME.”

       83.     Defendants’ use and misappropriation of Dave Johnson’s “AND DOWN THE

STRETCH THEY COME” mark and inextricably linked celebrity persona, likeness, identity,

and voice began long after Dave Johnson first used the mark, long after Dave Johnson became a

celebrity, and long after Dave Johnson trademarked the phrase.

       84.     Defendants have engaged in, and continue to engage in, all of the foregoing

activities without Dave Johnson’s consent, permission, or authority. Moreover, Defendants’ have

engaged in, and continue to engage in, all of the foregoing activities with full knowledge of and

intentional disregard for Dave Johnson’s rights in the “AND DOWN THE STRETCH THEY

COME” mark and inextricably linked celebrity persona, likeness, identity, and voice.

       85.     Despite being on notice of Dave Johnson’s rights to the AND DOWN THE

STRETCH THEY COME” mark, Defendants continue to knowingly and deliberately infringe

upon and dilute Dave Johnson’s “AND DOWN THE STRETCH THEY COME” mark with

complete and total disregard for Dave Johnson’s rights. They also continue to misappropriate his

celebrity persona, likeness, identity, and voice.

       86.     Upon information and belief, Defendants’ unauthorized use of “AND DOWN

THE STRETCH THEY COME” mark has caused and is likely to cause confusion and mistake

among consumers as to source of Dave Johnson’s signature phrase (and related services,

productions, and apparel and other merchandise), the source, sponsorship, and approval of The

Shirt as well as an affiliation, connection, or association between Defendants and Dave Johnson



                                                    18
             Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 19 of 33



(including his celebrity persona, likeness, identity, and voice)—all to and Dave Johnson’s

substantial harm.

       87.     Upon information and belief, Defendants’ use of Dave Johnson’s “AND DOWN

THE STRETCH THEY COME” mark will likely cause confusion among consumers, whereby

the public is deceived into believing that The Shirt is produced, provided, endorsed or authorized

by Dave Johnson or otherwise affiliated with Dave Johnson and his signature phrase (and related

services, productions, and apparel and other merchandise) and inextricably linked celebrity

persona, likeness, identity, and voice.

       88.     Upon information and belief, Defendants’ use of Dave Johnson’s “AND DOWN

THE STRETCH THEY COME” mark will likely cause confusion among consumers, whereby

the public is deceived into believing that Dave Johnsons’ celebrity persona, likeness, identity,

voice, announcements, broadcasts, sports entertainment services, radio show, and related apparel

and other merchandise are produced, provided, endorsed or authorized by Defendants (or

otherwise connected to Defendants and The Shirt).

       89.     Upon information and belief, Defendants’ use of Dave Johnson’s “AND DOWN

THE STRETCH THEY COME” mark will likely cause blurring among consumers, whereby

Dave Johnson’s mark is diluted.

       90.     As evidenced by the above, Defendants have continued to use a trademark that is

confusingly similar to Dave Johnson’s “AND DOWN THE STRETCH THEY COME” mark in

connection with goods and services that are competitive with and are closely related to Dave

Johnson’s goods and services despite Defendants’ knowledge of Dave Johnson’s superior rights

in the “AND DOWN THE STRETCH THEY COME” mark and express written request to cease




                                                19
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 20 of 33



all use of Dave Johnson’s “AND DOWN THE STRETCH THEY COME” mark and inextricably

linked celebrity persona, likeness, identity, and voice.

        91.     Also as evidenced by the above, Defendants’ use of the “AND DOWN THE

STRETCH THEY COME” mark deprives, and will increasingly deprive, Dave Johnson of the

benefit of the goodwill and exclusivity of the “AND DOWN THE STRETCH THEY COME”

mark.

        92.     Further, Defendants’ use of the “AND DOWN THE STRETCH THEY COME”

mark on its tacky, low quality over-priced shirt tarnishes and will increasingly tarnish Dave

Johnson’s “AND DOWN THE STRETCH THEY COME” mark and inextricably linked

Johnson’s celebrity persona, likeness, identity, and voice.

        93.     In sum, upon information and belief, the aforesaid conduct of Defendants was

undertaken in bad faith, with intent to misappropriate, confuse, infringe, dilute, and trade on

Dave Johnson’s celebrity persona, likeness, identity, voice, and distinctive, renowned, and

famous mark and reputation and goodwill in, and to, the “AND DOWN THE STRETCH THEY

COME” mark, and is therefore willful.

        94.     Upon information and belief, Defendants have profited from their acts of

trademark infringement entitling Dave Johnson to, inter alia, an award of actual and enhanced

damages, costs, as well as any additional profits of Defendants under federal and state law.

        95.     Upon information and belief, Defendants have profited from their acts of

trademark dilution entitling Dave Johnson to, inter alia, an award of actual and enhanced

damages, costs, as well as any additional profits of Defendants under federal and state law.

        96.     Further, upon information and belief, Defendants have profited from their acts of

misappropriation entitling Dave Johnson to an award of, inter alia, actual and enhanced



                                                 20
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 21 of 33



damages, costs, as well as any additional profits of Defendants under New York Right of Privacy

(N.Y. Civ. Rights Law §§ 50-51).

                 AS AND FOR PLAINTIFF’S FIRST CLAIM FOR RELIEF
                          (Federal Trademark Infringement)

       97.      Plaintiff Dave Johnson repeats and realleges each and every allegation of

paragraphs 1 through 96 of this Complaint with the same force and effect as if set forth in

Plaintiff Dave Johnson’s entireties at this point.

       98.      “AND DOWN THE STRETCH THEY COME” has acquired distinctiveness as it

is sufficiently known that consumers associate it with Dave Johnson’s voice’s work and a certain

type of production and sports and entertainment product (and related apparel and other

merchandise and services) and as such, Plaintiff Dave Johnson’s rights, as holder of the

trademark rights to the “AND DOWN THE STRETCH THEY COME” mark are infringed by

The Shirt.

       99.      Defendants’ use of the “AND DOWN THE STRETCH THEY COME” mark for

a film constitutes the unauthorized use in commerce of Plaintiff Dave Johnson’s mark, “AND

DOWN THE STRETCH THEY COME,” and of a false designation of origin which is likely to

cause, and indeed causes confusion, mistake, or deceit as to the affiliation, connection or

association of The Shirt with Plaintiff Dave Johnson’s use of the “AND DOWN THE STRETCH

THEY COME” mark or as to the origin, sponsorship or approval of The Shirt by Plaintiff Dave

Johnson in contravention of Section 43(a) of the Trademark Act, 15 U.S.C. §1125(a).

       100.     Upon information and belief, Defendants adopted the “AND DOWN THE

STRETCH THEY COME” mark with full knowledge of Plaintiff Dave Johnson’s prior

ownership and use of the “AND DOWN THE STRETCH THEY COME” mark. Accordingly,

Defendants’ acts have been willful.

                                                 21
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 22 of 33



       101.     By reason of the acts of Defendants alleged herein, Plaintiff Dave Johnson has

suffered, is suffering and, unless Defendants are restrained, will continue to suffer, irreparable

injury for which there is no adequate remedy at law.

       102.     Plaintiff Dave Johnson is entitled to damages for Defendants infringement and the

profits realized from their infringing conduct, both in amounts to be determined at trial. Plaintiff

Dave Johnson is also entitled to injunctive relief, costs, and an accounting of Defendants’ profits.

Further, in light of the deliberate and malicious use of a confusingly similar imitation of Plaintiff

Dave Johnson’s “AND DOWN THE STRETCH THEY COME” mark, and the need to deter

Defendants from engaging in similar conduct in the future, Plaintiff Dave Johnson additionally is

entitled to punitive damages.

                AS AND FOR PLAINTIFF’S SECOND CLAIM FOR RELIEF
                            (Federal Trademark Dilution)

       103.     Plaintiff Dave Johnson repeats and realleges each and every allegation of

paragraphs 1 through 102 of this Complaint with the same force and effect as if set forth in

Plaintiff Dave Johnson’s entireties at this point.

       104.     The “AND DOWN THE STRETCH THEY COME” mark has acquired

distinctiveness as it is sufficiently known that consumers associate it with Plaintiff Dave

Johnson’s work (and related apparel and other merchandise and services) and as such, Plaintiff

Dave Johnson’s rights, as holder of the rights to the “AND DOWN THE STRETCH THEY

COME” mark are infringed by The Shirt.

       105.     For decades, Plaintiff Dave Johnson has exclusively and continuously promoted

and used the “AND DOWN THE STRETCH THEY COME” mark, both in the United States and

throughout the world. The “AND DOWN THE STRETCH THEY COME” mark became a

famous and well-known symbol of Plaintiff Dave Johnson and Dave Johnson’s sports

                                                 22
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 23 of 33



broadcasting services and related products and services well before Defendants began using

“AND DOWN THE STRETCH THEY COME” in The Shirt.

       106.     The “AND DOWN THE STRETCH THEY COME” mark is, and was at the time

Defendants commenced imitating it, famous within the meaning of Section 43(c)(l) of the

Trademark Act, 15 U.S.C. § l125(c).

       107.     Defendants’ use in commerce of the “AND DOWN THE STRETCH THEY

COME” mark dilutes the distinctive quality of the “AND DOWN THE STRETCH THEY

COME” trademark, by both blurring the uniqueness of the mark and tarnishing it by means of

incorporation in The Shirt, all in violation of Section 43(c) of the Trademark Act, 15 U.S.C. §

1125(c), as amended.

       108.     Defendants’ actions demonstrate an intentional, willful, and malicious intent to

trade on the goodwill and fame associated with Plaintiff Dave Johnson’s “AND DOWN THE

STRETCH THEY COME” mark or to cause dilution of the mark and irreparable injury of

Plaintiff Dave Johnson, as Defendants’ made no attempt to seek permission to legally use this

iconic and trademark-protected phrase.

       109.     By reason of the acts of Defendants, Plaintiff Dave Johnson has suffered, is

suffering and, unless Defendants are restrained, will continue to suffer, irreparable injury for

which there is no adequate remedy at law.

       110.     Plaintiff Dave Johnson is entitled to damages for Defendants’ past dilution and

the profits realized from Defendants’ conduct, both in amounts to be determined at trial. Dave

Johnson is also entitled to injunctive relief, costs, and an accounting of Defendants’ profits.

Further, in light of the deliberate and malicious use of a confusingly similar imitation of Plaintiff

Dave Johnson’s “AND DOWN THE STRETCH THEY COME” mark, and the need to deter



                                                 23
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 24 of 33



Defendants from engaging in similar conduct in the future, Plaintiff Dave Johnson additionally is

entitled to punitive damages.

              AS AND FOR PLAINTIFF’S THIRD CLAIM FOR RELIEF
        (Trademark Infringement, Deceptive Acts and Unlawful Practices in
               Violation of the New York General Business Law)

       111.     Plaintiff Dave Johnson repeats and realleges each and every allegation of

paragraphs 1 through 110 of this Complaint with the same force and effect as if set forth in

Plaintiff Dave Johnson’s entireties at this point.

       112.     By creating, manufacturing, distributing, providing, marketing, advertising,

reproducing, promoting, licensing, offering for sale, and selling The Shirt, which used the “AND

DOWN THE STRETCH THEY COME” mark, Defendants have engaged in consumer-oriented

conduct that has affected the public interest of New York and has resulted in injury to consumers

in New York.

       113.     Defendants’ deceptive acts or practices, as described herein, are materially

misleading. Such acts or practices have deceived or have a tendency to deceive a material

segment of the public to whom Defendants have directed their marketing activities, and Dave

Johnson has been injured thereby.

       114.     Defendants’ conduct as aforesaid is likely to cause and has indeed caused

confusion or mistake among consumers as to the source of The Shirt or as to the sponsorship,

endorsement approval or authorization by, or affiliation with, Plaintiff Dave Johnson, and/or

“AND DOWN THE STRETCH THEY COME” mark, in violation of the common law of

trademark infringement and unfair competition of New York, and Sections 133 (‘Use of name

with intent to deceive’), 349 (‘Deceptive acts and practices unlawful’), and 350-d (‘Civil

penalty’) of the New York General Business Law.



                                                 24
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 25 of 33



       115.     By the acts described above, Defendants have willfully engaged in deceptive acts

or practices in the conduct of business and furnishing of goods and services in violation of

Section 349 and 350 of the New York General Business Law.

       116.     Plaintiff Dave Johnson is entitled to damages for the acts described above and the

profits realized from Defendants’ conduct, both in amounts to be determined at trial. Plaintiff

Dave Johnson is also entitled to injunctive relief, costs, and an accounting of Defendants’ profits.

Further, in light of the deliberate and malicious use of a confusingly similar imitation of Plaintiff

Dave Johnson’s “AND DOWN THE STRETCH THEY COME” mark, and the need to deter

Defendants from engaging in similar conduct in the future, Plaintiff Dave Johnson additionally is

entitled to punitive damages.

              AS AND FOR PLAINTIFF’S FOURTH CLAIM FOR RELIEF
          (Trademark Dilution in Violation of the New York General Business Law
                               (N.Y. Gen. Bus. Law § 360-l)

       117.     Plaintiff Dave Johnson repeats and realleges each and every allegation of

paragraphs 1 through 116 of this Complaint with the same force and effect as if set forth in

Plaintiff Dave Johnson’s entireties at this point.

       118.     Plaintiff Dave Johnson is the exclusive owner of the “AND DOWN THE

STRETCH THEY COME” mark.

       119.     Through prominent, long and continuous use in commerce, including commerce

within New York, the “AND DOWN THE STRETCH THEY COME” trademark has become,

and continues to become, famous and distinctive.

       120.     Long after the “AND DOWN THE STRETCH THEY COME” trademark became

famous, the Defendants, without authorization from Plaintiff Dave Johnson, used “AND DOWN

THE STRETCH THEY COME” in The Shirt.



                                                 25
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 26 of 33



       121.     Defendants’ unauthorized use of the “AND DOWN THE STRETCH THEY

COME” mark, dilutes and/or is likely to dilute the quality of that mark and to lessen the capacity

of such mark to identify and distinguish Plaintiff Dave Johnson’s services and goods.

       122.     Defendants’ unlawful use of the of the “AND DOWN THE STRETCH THEY

COME” mark in connection with The Shirt and the tacky, low quality over-priced nature of The

Shirt is also likely to tarnish that trademark and cause blurring in the minds of consumers among

Plaintiff Dave Johnson, Defendants, and the low quality shirt thereby lessening the value of

Plaintiff Dave Johnson mark, as unique identifiers of Dave Johnson’s goods and services,

including, but not limited to, his announcing of races and other sports and entertainment events

and selling related apparel and other merchandise.

       123.     By the acts described above, Defendants have diluted, and are likely to continue

to dilute the distinctiveness of the “AND DOWN THE STRETCH THEY COME” mark and

caused a likelihood of harm to Plaintiff Dave Johnson’s business reputation in violation of

Section 360–l of the New York General Business Law.

       124.     Defendants’ conduct as aforesaid constitutes a likelihood of injury to the business

reputation of Plaintiff Dave Johnson and dilution of the distinctive quality of “AND DOWN

THE STRETCH THEY COME” in violation of Section 360-1 of the New York General

Business Law.

       125.     Defendants’ acts have caused, and will continue to cause, irreparable injury to

Plaintiff Dave Johnson. Plaintiff Dave Johnson has no adequate remedy at law and is thus

damaged in an amount not yet determined. Plaintiff Dave Johnson is also entitled to injunctive

relief, costs, and an accounting of Defendants’ profits. Further, in light of the deliberate and

malicious use of a confusingly similar imitation of Plaintiff Dave Johnson’s “AND DOWN THE



                                                 26
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 27 of 33



STRETCH THEY COME” mark, and the need to deter Defendants from engaging in similar

conduct in the future, Plaintiff Dave Johnson additionally is entitled to punitive damages.

                 AS AND FOR PLAINTIFF’S FIFTH CLAIM FOR RELIEF
                        (Trademark infringement Common Law)

       126.     Plaintiff Dave Johnson repeats and realleges each and every allegation of

paragraphs 1 through 125 of this Complaint with the same force and effect as if set forth in

Plaintiff Dave Johnson’s entireties at this point.

       127.     Defendants’ acts constitute common law trademark infringement and unfair

competition, and have created and will continue to create, unless restrained by this Court, a

likelihood of confusion to the irreparable injury of Plaintiff Dave Johnson. Plaintiff Dave

Johnson has no adequate remedy at law for this injury.

       128.     On information and belief, Defendants acted with full knowledge of Plaintiff

Dave Johnson’s use of, and statutory and common law rights to, his “AND DOWN THE

STRETCH THEY COME” mark and without regard to the likelihood of confusion of the public

created by Defendants’ activities.

       129.     Defendants’ actions demonstrate an intentional, willful, and malicious intent to

trade on the goodwill and fame associated with Plaintiff Dave Johnson’s “AND DOWN THE

STRETCH THEY COME” mark to the great and irreparable injury of Plaintiff Dave Johnson.

       130.     As a result of Defendants acts, Plaintiff Dave Johnson has been damaged in an

amount not yet determined or ascertainable. Plaintiff Dave Johnson is entitled to damages for the

acts described above and the profits realized from Defendants’ conduct, both in amounts to be

determined at trial. Plaintiff Dave Johnson is also entitled to injunctive relief, costs, and an

accounting of Defendants’ profits. Further, in light of the deliberate and malicious use of a

confusingly similar imitation of Plaintiff Dave Johnson’s “AND DOWN THE STRETCH THEY

                                                  27
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 28 of 33



COME” mark, and the need to deter Defendants from engaging in similar conduct in the future,

Plaintiff Dave Johnson additionally is entitled to punitive damages.

                 AS AND FOR PLAINTIFF’S SIXTH CLAIM FOR RELIEF
                          (Unfair Competition Common Law)

       131.     Plaintiff Dave Johnson repeats and realleges each and every allegation of

paragraphs 1 through 130 of this Complaint with the same force and effect as if set forth in

Plaintiff Dave Johnson’s entireties at this point.

       132.     Defendants have included Dave Johnson’s “AND DOWN THE STRETCH

THEY COME” mark in The Shirt, as their own, improperly trading upon Plaintiff Dave

Johnson’s goodwill and valuable rights in and to the famous “AND DOWN THE STRETCH

THEY COME” mark.

       133.     Defendants have committed the above alleged acts willfully, and in conscious

disregard of Plaintiff Dave Johnson’s rights, and Plaintiff Dave Johnson is therefore entitled to

exemplary and punitive damages pursuant to the common law of the State of New York in an

amount sufficient to punish, deter and make an example of Defendants.

       134.     By the acts described above, Defendants have engaged in unfair competition in

violation of the common law of the State of New York.

       135.     Defendants’ acts have caused and will continue to cause irreparable injury to

Plaintiff Dave Johnson. Plaintiff Dave Johnson has no adequate remedy at law and is thus

damaged in an amount yet to be determined. Plaintiff Dave Johnson is entitled to damages for

the acts described above and the profits realized from Defendants’ conduct, both in amounts to

be determined at trial. Plaintiff Dave Johnson is also entitled to injunctive relief, costs, and an

accounting of Defendants’ profits. Further, in light of the deliberate and malicious use of a

confusingly similar imitation of Plaintiff Dave Johnson’s “AND DOWN THE STRETCH THEY

                                                  28
              Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 29 of 33



COME” mark, and the need to deter Defendants from engaging in similar conduct in the future,

Dave Johnson additionally is entitled to punitive damages.

               AS AND FOR PLAINTIFF’S SEVENTH CLAIM FOR RELIEF
                (New York Right of Privacy (N.Y. Civ. Rights Law §§ 50-51))

       136.     Plaintiff Dave Johnson repeats and realleges each and every allegation of

paragraphs 1 through 135 of this Complaint with the same force and effect as if set forth in

Plaintiff Dave Johnson’s entireties at this point.

       137.     Defendants’ use of the phrase “AND DOWN THE STRETCH THEY COME” is

nearly identical to the way the creator and owner of the phrase, Plaintiff Dave Johnson, has used

this phrase for decades.

       138.     Defendants’ use of the phrase in The Shirt is a clear imitation of Plaintiff Dave

Johnson.

       139.     Plaintiff Dave Johnson’s “AND DOWN THE STRETCH THEY COME” mark,

celebrity persona, identity, and voice are inextricably linked and inseparable.

       140.     Defendants’ use of the phrase “AND DOWN THE STRETCH THEY COME” in

The Shirt is a misappropriation of Plaintiff Dave Johnson’s celebrity persona, likeness, identity,

and voice.

       141.     Defendants’ use of Plaintiff Dave Johnson’s trademarked signature phrase, “AND

DOWN THE STRETCH THEY COME,” and misappropriation of his inextricably linked

celebrity persona, likeness, identity, and voice constitutes a use within New York State for

advertising purposes and for the purposes of trade.

       142.     Defendants’ use of Plaintiff Dave Johnson’s trademarked signature phrase, “AND

DOWN THE STRETCH THEY COME,” celebrity persona, likeness, identity, and voice is

without his consent.

                                                 29
               Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 30 of 33



        143.     Defendants’ conduct thus violates N.Y. Civ. Rights L. § 50, a violation for which

N.Y. Civ. Rights L. § 51 provides Plaintiff Dave Johnson with a cause of action for damages and

injunctive relief.

        144.     Plaintiff Dave Johnson has been damaged as a result of Defendants’ violation of

N.Y. Civ. Rights L. § 50. Furthermore, Defendants have profited from their violation, which

such profits should be accounted for and disgorged. Plaintiff Dave Johnson is entitled to

damages for the acts described above and the profits realized from Defendants’ conduct, both in

amounts to be determined at trial. Plaintiff Dave Johnson is also entitled to injunctive relief,

costs, and an accounting of Defendants’ profits. Further, in light of the deliberate and malicious

use of a confusingly similar imitation of Plaintiff Dave Johnson’s “AND DOWN THE

STRETCH THEY COME” mark, and the need to deter Defendants from engaging in similar

conduct in the future, Plaintiff Dave Johnson additionally is entitled to punitive damages.

        WHEREFORE, Plaintiff Dave Johnson prays that this Court enter a judgment:

        A.       Granting each of its claims for relief;

        B.       Enjoining, both preliminarily and permanently, Defendants, and all of their

respective officers, directors, affiliates, successors, assigns, agents, servants, employees and

those in privity with any of them, from continued infringement, dilution, misappropriation,

selling, offering to sell, reproducing, licensing, promoting, advertising, marketing, streaming or

otherwise distributing (in any form or medium), The Shirt;

        C.       Enjoining, both preliminarily and permanently, Defendants, and all of their

respective officers, directors, affiliates, successors, assigns, agents, servants, employees and

those in privity with any of them, from continued use of the “AND DOWN THE STRETCH

THEY COME” mark;



                                                   30
            Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 31 of 33



       D.      Enjoining, both preliminarily and permanently, Defendants, and all of their

respective officers, directors, affiliates, successors, assigns, agents, servants, employees and

those in privity with any of them, from continued infringement, dilution, and misappropriation of

the “AND DOWN THE STRETCH THEY COME” mark;

       E.      Enjoining, both preliminarily and permanently, Defendants, and all of their

respective officers, directors, affiliates, successors, assigns, agents, servants, employees and

those in privity with any of them, from continued infringement, dilution, and misappropriation of

Plaintiff Dave Johnson’s celebrity persona, likeness, identity, and voice;

       F.      Enjoining, both preliminarily and permanently, Defendants, and all of their

respective officers, directors, affiliates, successors, assigns, agents, servants, employees and

those in privity with any of them, from further imitation of Plaintiff Dave Johnson and his

celebrity persona, likeness, identity, and voice;

       G.      Ordering Defendants to recall and destroy all (in any form or medium)

manufactured, reproduced, distributed, sold, or otherwise used, intended for use, or possessed

with intent to use and all plates, molds, matrices, patterns, designs, images, masters, tapes, film

negatives, or other articles by means of The Shirt may be made or reproduced, and all electronic,

mechanical, or other devices for manufacturing, reproducing, or assembling such copies; or, in

the alternative, and Ordering Defendants to remove all infringing or misappropriating items (as

defined herein), in any form or medium, manufactured, reproduced, distributed, sold, or

otherwise used, intended for use, or possessed with intent to use and all plates, molds, patterns,

images, designs, matrices, masters, tapes, film negatives, of The Shirt;

       H.      Awarding treble damages actually suffered by Plaintiff Dave Johnson as well as

Defendants’ profits from the sale, distribution, promoting, or advertising of The Shirt (in any



                                                    31
Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 32 of 33
Case 1:19-cv-07872 Document 1 Filed 08/22/19 Page 33 of 33
